DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant Specification does not disclose the phosphorescent part including a loop portion with an area inside the loop portion having a white part arranged therein. The term “loop” is not found in the instant Specification and the only place of support appears to be Fig. 9. However, Figure 9 shows three letter As which may be considered to have a loop portion but would be considered a species to the generic term. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Here, there is a single species with no general disclosure to a design with a loop as claimed. Thus, the generic loop is not considered disclosed from the single example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 2,375,177) in view of Ogawa et al. (JP H07-265111).
Regarding claim 5, Reese discloses a sheet of paper (second member), a white reflective ink layer (white part), luminescent ink design layer, and clear protective layer (first member) where the white part is only provided on a partial area and the luminescent ink design layer which also is provided on a partial area overlaps the white part (page 3, first column, lines 31-44 and Fig. 2). The luminescent ink layer contains phosphorescent ink (page 2, first column, line 75 and page 1, first column, lines 13-15). Further, because the same structure is described in Reese as the structure that is claimed, the white part being visually perceivable would be expected (where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Reese does not specifically disclose multiple parts of luminescent ink where the white part overlaps more than the luminescent ink parts, is arranged between the luminescent ink parts, and where the white part will have a different shape than the luminescent part.
Ogawa discloses a decorative item with a reflective and luminescent appearance ([0001]) comprising a reflective member and luminous paint on all or part of a decorative member formed in a predetermined shape where the display modes of the reflecting member and phosphorescent paint are different and where the phosphorescent paint overlaps the reflecting member and shapes of the two are outlined ([0009]) so that the appearance of the shape when light is shined is different from when there is no light ([0010]) and the two layers may have substantially the same color ([0013], [0018] and see Figs. 1, 3, 6, and 8). Characters or patterns are displayed in the display section of the phosphorescent paint ([0009]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the luminescent layer in Reese could overlap part of the white part to have a different shape than the white part as taught in Ogawa so that the decorative member has a unique decorative effect where the article has two different appearances, one when light is shining on the article and a different effect when there is no light (Ogawa, [0009]-[0010] and [0013]). 
Regarding the limitation that there are multiple phosphorescent parts with the white part between, Reese discloses any ornamental designs including printed matter, diagrams, and other indicia (page 1, first column, lines 8-11). Ogawa discloses characters or patterns ([0009]). Although neither reference specifically discloses a white part between phosphorescent parts, it would have been an obvious design choice for the patterns or ornamental designs to form any desired look for the article. Further, given Ogawa discloses the white part overlapping the phosphorescent part to create a different appearance, it would have been obvious that the area covered by the white part is a design choice as to the final look of the article which would include a design that overlaps and bridges multiple phosphorescent parts. “[M]atters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art,” see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and MPEP 2144.04 I. Further, changes to size and/or shape have also been held to be prima facie obvious (see MPEP 2144.04 IV. A. and B.). Here, the design of the phosphorescent layer in Reese in view of Ogawa and a difference in the coverage of the white part or how much the white part is covered with a luminescent part or areas between phosphorescent parts is considered an aesthetic design choice because it affects the final look of the product, and it would have been obvious that the size, shape, or placement of either layer may be changed to achieve a desired final look. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the white part could extend between two luminescent parts to achieve a desired design aesthetic.
Regarding claims 7-8, the design in Reese in view of Ogawa may be a character which is on the white part (Reese, Fig. 2) as well as any decoration or design including ornamental designs, printed matter, diagrams, and other indicia (Reese, page 1, first column, lines 7-12 and see Fig. 2 and Ogawa, Figs. 1, 3, 4, and 8).
Regarding claim 10, Reese discloses a transfer for application to a window comprising a white reflective coating, luminous ink layer and protective layer where the film is attached to a window via an adhesive (page 4, second column, lines 21-39 and Fig. 7) where a window may be considered to provide some additional luster so that application to a window would be considered a luster process.
Regarding claim 11, Reese discloses a sheet of paper (second member), a white reflective ink layer (white part), luminescent ink design layer, and clear protective layer (first member) where the white part is only provided on a partial area and the luminescent ink design layer which also is provided on a partial area overlaps the white part (page 3, first column, lines 31-44 and Fig. 2). The luminescent ink layer contains phosphorescent ink (page 2, first column, line 75 and page 1, first column, lines 13-15). Further, because the same structure is described in Reese as the structure that is claimed, the white part being visually perceivable would be expected (where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Reese does not specifically disclose the luminescent ink forming a loop where the white part covers the loop so that there is a part of the white part that does not overlap the luminescent layer and the white part will have a different shape than the luminescent part.
Ogawa discloses a decorative item with a reflective and luminescent appearance ([0001]) comprising a reflective member and luminous paint on all or part of a decorative member formed in a predetermined shape where the display modes of the reflecting member and phosphorescent paint are different and where the phosphorescent paint overlaps the reflecting member and shapes of the two are outlined ([0009]) so that the appearance of the shape when light is shined is different from when there is no light ([0010]) and the two layers may have substantially the same color ([0013], [0018] and see Figs. 1, 3, 6, and 8). Characters or patterns are displayed in the display section of the phosphorescent paint ([0009]) where the pattern may include a design with a loop (see Fig. 3 where the phosphorescent design has a loop).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the luminescent layer in Reese could partially overlap the white part to have a different shape than the white part as taught in Ogawa so that the decorative member has a unique decorative effect where the article has two different appearances, one when light is shining on the article and a different effect when there is no light (Ogawa, [0009]-[0010] and [0013]). 
Regarding the limitation that the phosphorescent section includes a loop where the white part is in the loop, Reese discloses any ornamental designs including printed matter, diagrams, and other indicia (page 1, first column, lines 8-11). Ogawa discloses characters or patterns ([0009]) including where the phosphorescent part has a loop (Fig. 3). Although neither reference specifically discloses a phosphorescent part with a loop and the white part in the loop, it would have been an obvious design choice for the patterns or ornamental designs to have designs or characters that include a loop so as to form any desired look for the phosphorescent part. Further, given Ogawa discloses the white part overlapping the phosphorescent part to create a different appearance, it would have been obvious that the area covered by the white part is a design choice as to the final look of the article which would including a design that overlaps a loop part. “[M]atters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art,” see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and MPEP 2144.04 I. Further, changes to size and/or shape have also been held to be prima facie obvious (see MPEP 2144.04 IV. A. and B.). Here, the design of the phosphorescent layer in Reese in view of Ogawa and a difference in the coverage of the white part or how much the white part is covered with a luminescent part or areas between luminescent parts or loops is considered an aesthetic design choice because it affects the final look of the product, and it would have been obvious that the size, shape, or placement of either layer may be changed to achieve a desired final look. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the phosphorescent part includes a loop with the white part in the loop to achieve a desired design aesthetic.
Claim 5, 7-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka (JP 2003-287613A) in view of Ogawa et al. (JP H07-265111), see translation to English for discussion.
Regarding claim 5, Teraoka discloses a retroreflective sheet (second member), a white layer partially laminated on the retroreflective sheet (white part), a color phosphorescent layer laminated on the white layer (phosphorescent part) ([0035] and Fig. 2) and a transparent adhesive resin protective layer is laminated on top (first member) ([0040]-[0041]). Further, because the same structure is described in Teraoka as the structure that is claimed, the white part being visually perceivable would be expected (where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Teraoka does not specifically disclose multiple parts of luminescent ink where the white part overlaps more than the luminescent ink parts so that there is a part of the white part that does not overlap the luminescent layer, is arranged between the luminescent ink parts, and where the white part will have a different shape than the luminescent part.
Ogawa discloses a decorative item with a reflective and luminescent appearance ([0001]) comprising a reflective member and luminous paint on all or part of a decorative member formed in a predetermined shape where the display modes of the reflecting member and phosphorescent paint are different and where the phosphorescent paint overlaps the reflecting member and shapes of the two are outlined ([0009]) so that the appearance of the shape when light is shined is different from when there is no light ([0010]) and the two layers may have substantially the same color ([0013], [0018] and see Figs. 1, 3, 6, and 8).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the phosphorescent layer in Teraoka could partially overlap the white part to have a different shape than the white part as taught in Ogawa so that the decorative member has a unique decorative effect where the article has two different appearances, one when light is shining on the article and a different effect when there is no light (Ogawa, [0009]-[0010] and [0013]).
Regarding the limitation that there are multiple phosphorescent parts with the white part between, Teraoka discloses a design ([0001] and Fig. 3). Ogawa discloses characters or patterns ([0009]). Although neither reference specifically discloses a white part between phosphorescent parts, it would have been an obvious design choice for the patterns or ornamental designs to form any desired look for the article. Further, given Ogawa discloses the white part overlapping the phosphorescent part to create a different appearance, it would have been obvious that the area covered by the white part is a design choice as to the final look of the article which would include a design that overlaps and bridges multiple phosphorescent parts. “[M]atters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art,” see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and MPEP 2144.04 I. Further, changes to size and/or shape have also been held to be prima facie obvious (see MPEP 2144.04 IV. A. and B.). Here, the design of the phosphorescent layer in Teraoka in view of Ogawa and a difference in the coverage of the white part or how much the white part is covered with a luminescent part or areas between phosphorescent parts is considered an aesthetic design choice because it affects the final look of the product, and it would have been obvious that the size, shape, or placement of either layer may be changed to achieve a desired final look. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the white part could extend between two luminescent parts to achieve a desired design aesthetic.
Regarding claims 7-8, Teraoka in view of Ogawa discloses a phosphorescent ink design ([0001] and Fig. 3) which is considered to disclose any of a character, number, sign, graphic symbol, mark, or pattern (and see Fig. 2 which shows the ink on the white part and Ogawa, Figs. 1, 3, 4, and 8).
Regarding claim 11, Teraoka discloses a retroreflective sheet (second member), a white layer partially laminated on the retroreflective sheet (white part), a color phosphorescent layer laminated on the white layer (phosphorescent part) ([0035] and Fig. 2) and a transparent adhesive resin protective layer is laminated on top (first member) ([0040]-[0041]). Further, because the same structure is described in Teraoka as the structure that is claimed, the white part being visually perceivable would be expected (where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Teraoka does not specifically disclose the luminescent ink forming a loop where the white part covers the loop so that there is a part of the white part that does not overlap the luminescent layer and where the white part will have a different shape than the luminescent part.
Ogawa discloses a decorative item with a reflective and luminescent appearance ([0001]) comprising a reflective member and luminous paint on all or part of a decorative member formed in a predetermined shape where the display modes of the reflecting member and phosphorescent paint are different and where the phosphorescent paint overlaps the reflecting member and shapes of the two are outlined ([0009]) so that the appearance of the shape when light is shined is different from when there is no light ([0010]) and the two layers may have substantially the same color ([0013], [0018] and see Figs. 1, 3, 6, and 8).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the phosphorescent layer in Teraoka could partially overlap the white part to have a different shape than the white part as taught in Ogawa so that the decorative member has a unique decorative effect where the article has two different appearances, one when light is shining on the article and a different effect when there is no light (Ogawa, [0009]-[0010] and [0013]).
Regarding the limitation that the phosphorescent section includes a loop where the white part is in the loop,  Teraoka discloses a design ([0001] and Fig. 3). Ogawa discloses characters or patterns ([0009]) including where the phosphorescent part has a loop (Fig. 3). Although neither reference specifically discloses a phosphorescent part with a loop and the white part in the loop, it would have been an obvious design choice for the patterns or ornamental designs to have designs or characters that include a loop so as to form any desired look for the phosphorescent part. Further, given Ogawa discloses the white part overlapping the phosphorescent part to create a different appearance, it would have been obvious that the area covered by the white part is a design choice as to the final look of the article which would including a design that overlaps a loop part. “[M]atters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art,” see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and MPEP 2144.04 I. Further, changes to size and/or shape have also been held to be prima facie obvious (see MPEP 2144.04 IV. A. and B.). Here, the design of the phosphorescent layer in Teraoka in view of Ogawa and a difference in the coverage of the white part or how much the white part is covered with a luminescent part or areas between luminescent parts or loops is considered an aesthetic design choice because it affects the final look of the product, and it would have been obvious that the size, shape, or placement of either layer may be changed to achieve a desired final look. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the phosphorescent part includes a loop with the white part in the loop to achieve a desired design aesthetic.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Ogawa as applied to claim 5 above, and further in view of Sigel.
Reese in view of Ogawa discloses the sheet member of claim 5 as discussed above. Reese does not specifically disclose the first member being embossed or matted or having a matte coating, or white coating.
Sigel discloses surface components that include a topcoat layer with different gloss levels (abstract) as a decorative component ([0002]). The topcoat layer contains dyes, pigments, and/or colored particles as well as aluminum oxide (white pigment) ([0039]-[0040]). Sigel discloses that the topcoat layer is embossed or matted ([0008] and [0068]).
It would have been obvious to one of ordinary skill in the art at the effective filing date that the topcoat layer in Sigel could be included on the decorative sheet in Reese in view of Ogawa to give the sheet a desired gloss design (Sigel, abstract and [0005]) where the topcoat layer includes aluminum oxide as a white pigment or another white pigment or colored particle (Sigel, [0039]-[0040]) and may be embossed (Sigel, [0008]). 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka in view of Ogawa as applied to claim 5 above, and further in view of Sigel.
Teraoka in view of Ogawa discloses the sheet member of claim 5 as discussed above. Teraoka does not specifically disclose the first member being embossed or matted or having a matte coating, or white coating.
Sigel discloses surface components that include a topcoat layer with different gloss levels (abstract) as a decorative component ([0002]). The topcoat layer contains dyes, pigments, and/or colored particles as well as aluminum oxide (white pigment) ([0039]-[0040]). Sigel discloses that the topcoat layer is embossed or matted ([0008] and [0068]).
It would have been obvious to one of ordinary skill in the art at the effective filing date that the topcoat layer in Sigel could be included on the decorative sheet in Teraoka in view of Ogawa to give the sheet a desired gloss design (Sigel, abstract and [0005]) where the topcoat layer includes aluminum oxide as a white pigment or another white pigment or colored particle (Sigel, [0039]-[0040]) and may be embossed (Sigel, [0008]). 

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Applicant argues none of Reese, Ogawa, or Teraoka can be used to disclose the claimed invention where claim 5 has multiple parts which are disguised. Applicant argues Reese does not disclose the phosphorescent part provided in two or more different positions or the white part positioned between. Applicant argues Teraoka discloses using color to show a colored phosphorescent part more vividly in daytime so there would be no motivation to use a white part to obscure the boarder of the phosphorescent layer. Applicant argues Sigel fails to cure the deficiencies noted above.
Examiner respectfully disagrees. In response to applicant's argument that the claimed invention allows for different configurations to obscure the phosphorescent part, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, Ogawa is exactly to this same purpose where a shape when receiving light is different from a shape when there is no light by having overlapping reflecting portions and luminous sections (Ogawa, [0009]-[0010]) and where the phosphorescent paint is obscured by a reflective layer so that in light the objects has a different design than in dark (Ogawa, [0013]-[0014]). Thus, the prior art teaches the same advantage as the claimed invention. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Reese or Teraoka alone are not considered to teach the claimed invention. However, the addition of the teachings in Ogawa are considered to render obvious the claimed invention. 
Reese discloses luminescent material that include the layer structure as claimed but is not considered to disclose the exact structure of each layer. Ogawa discloses why one of ordinary skill in the art would structure the layers to form a desired design that hides the phosphorescent design in light and displays the design in dark (see discussion above). The exact pattern that is made for the design whether the phosphorescent layer is a discontinuous layer so that there are multiple parts or where exactly the white part is under the phosphorescent layer is considered a design choice which effects only the final aesthetic of the article. Thus, Reese in view of Ogawa are considered to teach the claimed invention as set forth above.
Teraoka discloses using phosphorescent ink so that a design may be recognized in daytime, dusk, and at night ([0001]) where a white layer is used to make the phosphorescent layer more vivid ([0026]). However, the article in Teraoka may still be modified according to Ogawa to form an article that looks one way in daylight and another in dark by modifying the white layer to overlap with the phosphorescent layer to create a different effect. The exact pattern that is made for the design whether the phosphorescent layer is a discontinuous layer so that there are multiple parts or where exactly the white part is under the phosphorescent layer is considered a design choice which effects only the final aesthetic of the article. Thus, Teraoka in view of Ogawa are considered to teach the claimed invention as set forth above.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783